DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/21, 07/07/21, 08/06/21 and 12/08/21 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The language “a connection member into which one of the lower connection tube and the upper connection tube is inserted” in claim 1 is of uncertain meaning, thereby rendering the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite structure. In this case, the structural cooperative relationships between the lower connection tube and the upper connection tube and the connection member is unclear. It is not understood how the structure of the claimed connection member allows the structural insertion and/or is structurally designed/constructed to allow one of the lower connection tube and the upper connection tube to be inserted into it while also being inserted into the other one regardless of the structure of lower connection tube and the upper connection tube and without requiring any particular structural modification and/or specific mechanical alteration for such claimed insertions . Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/341004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:


    PNG
    media_image1.png
    499
    542
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    618
    548
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    638
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    552
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    605
    543
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    421
    549
    media_image6.png
    Greyscale

In this case, the claims of co-pending application’004 anticipates the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2013-0064969 (heretofore KR’969).
As to claims 1-4, 9-10:
	Figures 1-3, 5-6 and 8-9, below, of KR’969 illustrate a battery module comprising first and second cooling tubes placed on different planes or planar surfaces; a branching/diverging portion, segment, zone or section connected to the first and second cooling tubes including a lower connection tube and an upper connection tube connected to the first and second cooling tubes, respectively; and a main connection member/element including lower/upper protruding elements which permits one of the lower connection tube and the upper connection tube to be inserted into it while also being inserted into the other one (see Figures 1-3, 5-6 and 8-9). 

    PNG
    media_image7.png
    593
    551
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    494
    453
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    510
    345
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    784
    438
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    517
    359
    media_image11.png
    Greyscale



As to claims 5-7:
Figures 1-3, 5-6 and 8-9, supra, of KR’969 depict a main connection member/element including lower/upper protruding elements in contact with or surrounding (i.e., core/shell arrangement) the lower/upper connection tubes and which permits one of the lower connection tube and the upper connection tube to be inserted into it while also being inserted into the other one. With respect to the hardness limitation, the same is deemed to be inherently present as the structure/material of the connection member components are different in order to be able to fit and/or connect to the lower/upper connection tubes.
As to claim 8:
Figures 1-3, 5-6 and 8-9, supra, of KR’969 depict a main connection member/element comprising a seating/receiving/recess/latching/mating/joining portion, part, area, zone, segment or section providing support to the lower and upper connection tubes. Note that the present claim fails to  define the specific structure and/or structural arrangement of the seating portion and the latching portion. Notice further that any part, area, zone, segment or section satisfies the requirement of applicant’s structurally undefined “portion”. 
As to claim 10-15:
	Figures 1-3, 5-6 and 8-9, supra, of KR’969 display a number of cooling plates (i.e., first, second, third cooling plates) at least functionally connected to and/or in which respective first, second and third cooling tube are arranged. Note that the language “is arranged” does not define any particular structural connection between the cooling plates and the cooling tubes. 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727